Case 2:21-cv-03242-RGK-KES Document 32 Filed 07/12/21 Page1lof5 Page ID #:420

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03242-RGK-(KESx) Date July 12, 2021

 

 

Title Nathan Smith v. GIA, et al.

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Defendants’ Motion to Dismiss Plaintiff's

First Amended Complaint [DE 13]

I. INTRODUCTION

On April 15, 2021, Nathan Smith, a pro se litigant, (“Plaintiff”) filed a Complaint against
Gemological Institute of America, Inc. (“GIA”), Susan Jacques, Tom Moses, Nathan Renfro, and
Jennifer Wilson (collectively, “Defendants’’) alleging violations of California’s Unfair Competition
Law, Cal. Bus. & Prof. Code § 17200 ef seg. (“UCL”); False Advertisement Laws, Cal. Bus. & Prof.
Code § 17500 et seg. (“FAL”); and California’s Consumer Legal Remedies Act, Cal. Civ. Code § 1750
et seq. (“CLRA”). At first, Plaintiff's Complaint asserted that the Court had subject matter jurisdiction
based on diversity. The problem, however, was that the Complaint alleged both he and Defendants were
residents of California.

On May 6, 2021, Defendants moved to dismiss for lack of subject matter jurisdiction and for
Plaintiffs failure to obtain the Court’s permission to file the lawsuit before filing. More specifically,
Defendants argued that because both Defendants and Plaintiff are both citizens of California, diversity
could not be a basis of jurisdiction. Defendants also contended that because the Los Angeles Superior
Court found Plaintiff to be a vexatious litigant under sections 391(b)(2) and 391(b)(3) of the California
Code of Civil Procedure, this Court should exercise its discretion to dismiss the action for Plaintiffs
failure to obtain pre-filing approval of this Court.

On May 10, 2021, Plaintiff filed a First Amended Complaint (“FAC”) adding three federal
claims under the Sherman Act, 15 U.S.C. §§ 1, 2, and one state law claim under the Cartwright Act, Cal.
Bus. & Prof. Code § 16700. Plaintiff also added AGS, DB Investments Inc., De Beers S.A., De Beers
Consolidated Mines, Ltd., CSO Valuations, Central Selling Organization, De Beers Centenary, and John

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 5
Case 2:21-cv-03242-RGK-KES Document 32 Filed 07/12/21 Page2of5 Page ID #:421

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03242-RGK-(KESx) Date July 12, 2021

 

 

Title Nathan Smith v. GIA, et al.

 

King as defendants to the FAC. Through the addition of the Sherman Antitrust claim, Plaintiff now
asserts that the Court has subject matter jurisdiction based on federal question.

On May 26, 2021, Defendants once again moved to dismiss Plaintiff's FAC. The Court struck
Plaintiffs Opposition to Defendants’ Motion for filing documents with incorrect formatting. A week
later, Defendants filed a Reply in support of their Motion.

Now before the Court is Defendants’ Motion to Dismiss Plaintiff's FAC. For the following
reasons, the Court GRANTS Defendants’ Motion.

Il. FACTUAL BACKGROUND

In his FAC, Plaintiff alleges:

Plaintiff owns the largest and most expensive diamonds in the world. (FAC § 12, ECF No. 11.)
Defendants GIA and AGS conspired with Defendants De Beers Investments Incl., De Beers S.A., De
Beers Consolidated Mines Ltd., De Beers Diamond Trading Company, CSO Valuations, Central Selling
Organization, and De Beers Centenary to develop the 4Cs of diamond grading to monopolize and price
fix the worldwide diamond grading market. (FAC § 1.)

Defendants’ scheme to use this “bogus” diamond grading concept allowed them to engage in

antitrust activities against Plaintiff and the public. (/d.) Defendants concealed their mass conspiracy from
Plaintiff and the public. (/d. § 7.)

Defendants’ grading system for colored gemstones is a fraudulent business because Defendants
lack the ability to provide that service. (/d.) Plaintiff purchased and received one or more of the fraudulent
colored gemstone grading certificates which incorrectly identified his “million dollar or more” pink
gemstone diamond as an amethyst worth ten dollars. /d. §§ 42, 45.)

As Plaintiff is a certified diamond grader, miner, gemologist, crystallographer, and mineralogist,
he believes the gemstone is in fact a pink diamond because the stone registered a 550nm spectrum on
Plaintiff's spectrometer. (/d. §§ 43-45.) Because of this misidentification caused by Defendants’
fraudulent gemstone grading scheme, Plaintiff was unable to sell his gem in a free and open diamond
market. (/d. § 46.) Plaintiffs multi-billion-dollar diamond collection has suffered depreciation because of
Defendants’ antitrust conduct. (/d. § 46.)

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 5
Case 2:21-cv-03242-RGK-KES Document 32 Filed 07/12/21 Page3of5 Page ID #:422

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03242-RGK-(KESx) Date July 12, 2021

 

 

Title Nathan Smith v. GIA, et al.

 

tl. JUDICIAL STANDARD

Under Federal Rule of Civil Procedure (“Rule”) 8(a), a complaint must contain a “short and plain
statement of the claim showing that the [plaintiff] is entitled to relief.” Be// Ati. Corp. v. Twombly, 550
U.S. 544, 555 (2007). If a complaint fails to adequately state a claim for relief, the defendant may move
to dismiss the claim under Rule 12(b)(6) to dismiss for failure to state a claim upon which relief can be
granted. Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Zwombly, 550 U.S. at 570). A claim is facially plausible if the
plaintiff alleges enough facts to allow the court to draw a reasonable inference that the defendant is
liable. Jd. A plaintiff need not provide detailed factual allegations but must provide more than mere legal
conclusions. Jwombly, 550 U.S. at 555. However, “[t]hreadbare recitals of the elements of a cause of
action, supported by mere conclusory statements do not suffice.” Jgba/, 556 U.S. at 678.

When ruling on a 12(b)(6) motion, the court must accept the allegations in the complaint as true
and construe them in the light most favorable to the non-moving party. Cahill v. Liberty Mut. Ins. Co.,
80 F.3d 336, 337-38 (9th Cir. 1996). “Factual allegations must be enough to raise a right to relief above
the speculative level.” Zwombly, 550 U.S. at 555. Dismissal is “appropriate only where the complaint
lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.” Mendiondo v.
Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).

Dismissal is appropriate under Rule 12(b)(1) where a court lacks subject matter jurisdiction over
the plaintiff's claims. Fed. R. Civ. P. 12(b)(1). The Court begins with the principle that “[f]ederal courts
are courts of limited jurisdiction” and presumptively lack jurisdiction over an action. Kokkonen v.
Guardian Life Ins. Co. of Am., 511 US. 375, 377 (1994). The burden of demonstrating subject matter
jurisdiction rests on the party asserting jurisdiction. Jd.

IV. DISCUSSION

A. Federal Claims — The Sherman Act

Plaintiff has failed to sufficiently plead his federal claims because most of Plaintiffs assertions
are legal conclusions cast in the form of factual allegations. See Doe v. Holy See, 557 F.3d 1066, 1073
(9th Cir. 2009). Generally, jurisdiction cannot be defeated by “the possibility that the averments might
fail to state a cause of action.” Bel/ v. Hood, 327 U.S. 678, 682 (1946). But courts may dismiss a suit
“for want of jurisdiction where the alleged claim under the Constitution or federal statutes clearly
appears to be immaterial and made solely for the purpose of obtaining jurisdiction or where such a claim
is wholly insubstantial and frivolous.” Jd. at 683. As explained below, the addition of federal claims to

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 5
Case 2:21-cv-03242-RGK-KES Document 32 Filed 07/12/21 Page4of5 Page ID #:423

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03242-RGK-(KESx) Date July 12, 2021

 

 

Title Nathan Smith v. GIA, et al.

 

the FAC was made solely for the purpose of obtaining federal jurisdiction. The Court therefore
dismisses the case, in its entirety, for lack of jurisdiction.

i. Section I of the Sherman Act — Rule of Reason

Section 1 of the Sherman Act declares that “[e]very contract, combination in the form of trust or
otherwise, or conspiracy, in restraint of trade or commerce among the several States, or with foreign
nations is . . . illegal.” 15 U.S.C. § 1. To establish a claim under Section 1, a plaintiff must demonstrate
“(1) that there was a contract, combination, or conspiracy; (2) that the agreement unreasonably
restrained trade under either a per se rule of illegality or a rule of reason analysis; and (3) that the
restraint affected interstate commerce.” Hairston v. Pac. 10 Conf., 101 F.3d 1315, 1318 (9th Cir. 1996)
(quoting Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1410 (9th Cir. 1991)).

Plaintiff simply alleges that there is a contract between Defendants in a worldwide conspiracy to
restrain diamond trade and affect interstate commerce. Plaintiff's recitation of these elements is
insufficient to state a claim under Section 1.

ii. Section 2 of Sherman Act - Unlawful Monopolization and Attempted
Monopolization

Plaintiff also alleges that Defendants violated Section 2 of the Sherman Act through unlawful
monopolization or attempted monopolization. Plaintiff fails to adequately plead both claims.

Section 2 of the Sherman Act makes it an offense to monopolize, attempt to monopolize, or
combine or conspire to monopolize any part of the nation’s interstate or foreign commerce. 15 U.S.C. §
2. To state a claim under Section 2 for actual monopolization, the plaintiff must allege two elements:
(1) the possession of monopoly power in the relevant market and (2) the willful acquisition or
maintenance of that power as distinguished from growth or development as a consequence of a superior
product, business acumen, or historic accident.” United States v. Grinnell Corp., 384 U.S. 563, 570-71
(1996). To state a claim under Section 2 for attempted monopolization, the plaintiff must allege four
elements: (1) the product and geographic dimensions of the relevant market that the defendant has
purportedly attempted to monopolize; (2) that the defendant has engaged in predatory or otherwise
anticompetitive conduct likely to result in monopolization of the market, as opposed to vigorous but still
lawful competition; (3) defendant specifically intended to acquire monopoly power within the market;
and (4) that if left unchecked, an actual monopoly position will be achieved. Spectrum Sports, Inc. v.
McQuillan, 506 U.S. 447, 456 (1993); see U.S. v. EI. du Pont de Nemours & Co., 351 U.S. 377, 380
(1956).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 5
Case 2:21-cv-03242-RGK-KES Document 32 Filed 07/12/21 Page5of5 Page ID #:424

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:21-cv-03242-RGK-(KESx) Date July 12, 2021

 

 

Title Nathan Smith v. GIA, et al.

 

Plaintiffs allegations are almost entirely conclusory. Even Plaintiff’s few non-conclusory
allegations, such as his assertion that GIA graders’ certifications are worth less than a high school
diploma, (FAC § 25), are insufficient.

Given the case’s procedural posture, the Court concludes that Plaintiff added his federal claims
to his FAC to manufacture federal question jurisdiction and to avoid the pre-filing order required of him
in the California courts. Thus, there is no subject matter jurisdiction over this suit.

B. Untethered State Law Claims

Without Plaintiffs federal claims, his state law claims are insufficient to invoke federal question
jurisdiction in this case. But even if the Court were to consider alternative bases of jurisdiction for
Plaintiffs state-law claims, all would fail. For example, Plaintiff insists that the Court may exercise
supplemental jurisdiction under 28 U.S.C. § 1367. Even if this were a proper basis to assert jurisdiction,
the Court would decline to exercise supplemental jurisdiction since Plaintiffs state law claims entirely
predominate over the claim over which the Court had original jurisdiction (the now dismissed antitrust
claims). The Court therefore DISMISSES this case with prejudice.

V. CONCLUSION

For the foregoing reasons, the Court GRANTS with prejudice Defendants’ Motion to Dismiss
Plaintiff's FAC.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 5
